andersoncarrieofferfi_image1.jpg [andersoncarrieofferfi_image1.jpg]




May 9, 2019


Carrie Anderson


Dear Carrie:


We are delighted to offer you the position of Corporate Vice President, Chief
Financial Officer with Integra Life Sciences Corporation, reporting to Peter
Arduini, President & Chief Executive Officer. The salary for this position is
$500,000 annually, paid in bi-weekly installments. Your position is exempt,
making you ineligible for overtime.


You will be eligible to participate in the Integra annual cash incentive program
(the Performance Incentive Compensation Plan) for 2019 and thereafter providing
your date of hire is on or before, September 30. Your target cash incentive
opportunity will be equal to 70% of your base salary. The cash incentive award
is subject to the achievement of the company, division/department, and personal
strategic objectives, and to receive an award you must remain actively employed
through the payout date for the plan year. Your incentive award for 2019 will be
prorated for your first year of employment based on your start date.


You are also eligible to participate in Integra’s long-term incentive program
(the 2003 Equity Incentive Plan) for 2019 and thereafter. Your target
opportunity is equal to 190% of your base salary. The target amount is also
based on the achievement of company, department and individual objectives.
Equity awards for Executive Leaders are typically issued as the following
combination: 20% in Restricted Stock Awards (RSA), 50% in Performance Stock
Units (PSU), and 30% in Stock Options. The RSA will vest as follows: the first
thirty-three percent (33%) will vest one year after the grant date, the second
thirty-three percent (33%) will vest the second year after the grant date, and
the final thirty-four percent (34%) will vest on the third year following the
grant date. PSUs reflect your opportunity to receive unrestricted shares of
common stock of the Company contingent on the achievement of certain performance
goals covering the applicable performance period, as described in the Award
Agreement. Following certification of the achievement of the goal for each year
of the performance period, Integra will issue to you the applicable number of
shares of Integra common stock free of restrictions, less any shares withheld
for taxes. In addition, the Award Agreement provides for a “catch-up”
opportunity, in the event the performance requirement isn’t achieved for a
single fiscal year. Stock Options will vest as follows: 25% will vest on each
the first, second, third, and fourth anniversary of the grant date. Written
confirmation of the shares granted and award agreement containing information
about the plan will be forwarded to you by the Human Resources Department at the
time of the grant.


In addition, you will be awarded a one-time Restricted Stock Award in connection
with your hiring under the 2003 Equity Incentive Plan, equivalent to $1,700,000.
The grant will be issued on the first business day of the month following your
date of hire. The restricted stock award will vest as follows: the first
thirty-three percent (33%) will vest on the first anniversary your grant date,
the second thirty-three percent (33%) will vest on the second anniversary of
your grant date, and the final thirty-four percent (34%) will vest on the third
anniversary of the grant date. The number of shares granted will be calculated
by dividing the award amount by the closing price of Integra Life Sciences stock
on the grant date. Written confirmation of the shares granted and a restricted
stock award agreement containing information about the Plan will be forwarded to
you by the Human Resources Department at the time of the grant. The Award is
granted under and governed by the terms and conditions of the Company’s Plan, as
amended, and the Award Agreement.






--------------------------------------------------------------------------------

andersoncarrieofferfi_image1.jpg [andersoncarrieofferfi_image1.jpg]


The Corporate Vice President, Chief Financial Officer is required to hold common
stock with a value equal to two times annual base salary. Vested shares of
restricted stock may be included to determine whether the required ownership
interest has been met.


In addition, unvested shares of restricted stock may be included to determine
whether the required ownership interest has been met, provided that such shares
vest based on time and not performance. Executive officers have five years from
the date of their appointment as an officer to attain this ownership threshold.


Upon joining Integra, you will be granted a one-time sign-on bonus of $225,000.
The sign- on bonus will be paid to you within the first thirty (30) days of
employment and is subject to applicable local and federal tax withholdings.
Should you decide in the first twenty-four months of employment to voluntarily
leave the company, you will be required to repay the full amount of the cash
sign-on bonus. Integra and you agree that “’voluntarily leave” for purposes of
this paragraph means your decision to depart from Integra based on your own free
will and further agree that a departure by you for Good Reason, as that phrase
is defined in the Change of Control Severance Plan, does not amount to a
“voluntary leave” requiring repayment of this sign-on bonus


As a part of your offer, we will provide you with executive relocation
assistance. The Company will reimburse you for relocation expenses you incur up
to $100,000. All expenses relating to relocation and temporary living must be
completed within one year of your hire date. If you decide to leave Integra in
less than two years from your start date, you agree to repay any relocation
expenses that have been reimbursed to you by the company. Integra’s Domestic
Relocation Policy for Executive Officers defines the type of departure from
Integra requiring your repayment of the relocation assistance. In addition, you
and Integra agree that a departure by you for Good Reason, as that phrase is
defined in the Change of Control Severance Plan, does not require your repayment
of the relocation assistance.


In addition to participation in the above programs in connection with
commencement of your employment, shortly after your hire you will be selected as
an Officer participant in Integra’s Change in Control Severance Program.
Specifically, at the first regularly-scheduled Compensation Committee meeting
following your start date, you will be selected as a participant in the Change
in Control Severance Program. Integra and you will execute the Change in Control
agreement as soon as practicable after your selection.
As an Integra employee, you will be eligible for our comprehensive benefits
package that includes paid time off, health and welfare benefits, a 401(k) Plan,
an employee stock purchase plan, a short and long term disability (Core and
Buy-up) plan and an education assistance program. You and your eligible
dependents will be eligible for health and welfare benefits (medical/Rx, dental,
vision, life insurance, short-term disability and flexible spending accounts) on
your hire date. Proof of dependent eligibility for healthcare benefits is
required following the benefits enrollment process. You will be eligible for
Core and Buy-up Long- Term Disability on the first of the month following 60
days from your hire date. You become eligible for the 401(k) plan on the first
day of the month following your hire date, and the employee stock purchase
program on the first day of the calendar quarter following your hire date.


This offer is contingent upon satisfactory completion of Integra’s
pre-employment screening process, including a background check and references.
This offer is also contingent upon signing a confidentiality agreement and
non-compete agreement. All employees are required to sign this document. Please
review, sign and date the attached agreement and return it along with a copy of
your signed offer letter. If you have questions regarding the agreement, please
contact me. If you do not agree with the terms of this document, this offer of
employment, including all its terms, will be rescinded.






--------------------------------------------------------------------------------

andersoncarrieofferfi_image1.jpg [andersoncarrieofferfi_image1.jpg]


The U. S. Department of Justice requires all new hires to provide identification
documents that establish both identity and employment eligibility, within three
days of employment. A list of acceptable documents can be found on the back of
the I-9 form. You will need to present the identification documents to the Human
Resources Department.
If these identification documents are not provided within three days following
your start date, termination of employment will ensue.


Although Integra Life Sciences anticipates a mutually rewarding employment
relationship, it is expressly understood and agreed that your employment is “at
will”. Under this relationship, Integra LifeSciences may, at any time, decide to
end an individual’s employment with or without cause or prior notification.


Accordingly, we have no agreement that your employment will continue for any
particular period of time. Likewise, you have the right to terminate your
employment at any time. Should you desire to terminate this relationship, you
agree to use your best efforts to give Integra LifeSciences 30 day’s written
notice.


If you have any questions regarding this letter or its contents, please feel
free to address them to me. If this offer is acceptable to you, please note your
acceptance by signing below and return this document to our attention by May 10,
2019.
Integra Life Sciences is a growing company with an excellent future. Building
our company is a rewarding experience, and we are looking forward to having you
join us.




Sincerely,
Lisa Evoli
Lisa Evoli
Corporate Vice President & Chief Human Resources Officer




I accept your offer of employment.


Signature:

/s/ Carrie Anderson


Date: May 9, 2019




